Title: To George Washington from Boissieu de Gibert, 4 April 1791
From: Gibert, Boissieu de
To: Washington, George



Monseigneur
au Cap français isle St DomingueMaison de Mr Bouger negt Rue des religieusesLe 4 avril 1791

Le Mois De juin Dernier, jai Eû L’honneur de vous Ecrire une Premiere pour vous Supplier vous interesser a Mon Sort, a L’effet D’avoir une Plaçe auprès de vous ou Dans votre Dépendence. Mes talents se Bornent aux affaires Contentieuses a suivre une Correspondance française dresse des Memoires &c., mon âge Meur D’Environ quarante ans donne une asseurance d’assiduité a remplir mon Devoir, Et jose Le Dire a La Probité La plus intacte, Ce qui est Libre a Prendre information. Mon Cher fils agé de 16 an qui a une très Belle Pleume ne Demanderait pas moins D’avoir Conjointement avec moy Une Plaçe, soit Le Climat Pezant de cette Colonie, derengement de notre Santé, soit Le Changement tout nous Permet de nous En Retirer.
Veuillés Monsieur nous trouver en azile affin de nous Soutenir avec Agréement Chès vous a un Employ, j’ose Esperer que votre humanité Connûe vous y Portera, Je Suis avec Réspect Et Soumission Monseigneur Votre Soumis serviteur

Boissieu de Gibert

